

EXHIBIT 10.1


September 30, 2009


Mr. David Russell, CEO
Apollo Gold Corporation
Denver CO


Dear Dave,


As per our various conversations and discussions, the following are the basic
terms Elkhorn is proposing to purchase of Apollo Gold’s interest in Montana
Tunnels Mining Inc.  If you are in agreement with these terms, we are prepared
to move forward with the preparation of documents to finalize this transaction.
 
Elkhorn Goldfields LLC will purchase Apollo’s entire interest in Montana Tunnels
Mining Inc. (AKA: MTMI) which includes the Elkhorn Tunnels JV, Montana Tunnels
Mine, Diamond Hill Mine, Diamond Hill Mill and any and all ancillary assets from
Apollo Gold for a purchase price of $9,000,000, as of September 30th, 2009, to
be paid on the following terms with the effective date to be October 19, 2009:
 
 
1)
$5,000,000 paid in cash on the following schedule:

 
a.
$250,000 non-refundable payment paid no later than October 19, 2009.  This
agreement shall be subject to non-disclosure and non-binding on either party
should this payment not be made.

 
b.
$250,000 non-refundable payment paid no later than November 25th, 2009

 
c.
$250,000 non-refundable payment paid no later than December 25th, 2009

 
d.
$250,000 paid on January 25th, 2009

 
e.
$250,000 paid on February 25th, 2010

 
f.
$250,000 paid on March 25th, 2010

 
g.
$1,500,000 paid on April 30th, 2010

 
h.
$2,000,000 paid on May 31st, 2010

 
It is understood and agreed that any missed scheduled payment will result in the
termination of this agreement unless otherwise negotiated.
 
 
2)
$4,000,000 paid by a 4% NSR

 
a.
Payments commencing coincident with the start of production on standard NSR
industry terms and continuing to be paid from production until such time as a
total of $4,000,000 is paid.

 
 
3)
Upon full payment of cash portion of purchase contract, title of all assets
subject to this agreement shall be conveyed to Elkhorn, subject to the 4% NSR
interest due to Apollo.

 
 
4)
Apollo shall have a “claw back” right to earn a 50% interest in a new Joint
Venture to be formed between Elkhorn and Apollo for the purpose of exploring and
developing additional potential gold and / or other associated metal reserve and
resources at Montana Tunnels.  (Excluded would be the current M-Pit Reserves and
Resources.)  This provision shall be enacted by Elkhorn, as the operator,
utilizing Dick Nana as the managing geologist, based on his availability, by
submitting a proposed exploration budget and plan to Apollo within 18 months of
this agreement, and upon Apollo’s agreement to fund 50% of the proposed
program.  Should minerals of value be found warranting further exploration and
development, Apollo shall have the right to fund 50% of the cost through
production and in doing so, shall have earned a 50% Joint Venture interest in
this future development.  It is intended that the Joint Venture agreement will
be structured utilizing the current Elkhorn Tunnels JV Agreement, with Elkhorn
the operator, and Apollo, the JV partner in this enterprise.

 
1

--------------------------------------------------------------------------------


 
If you are in agreement with the basic terms of this agreement, please sign
below, and we will immediately move forward to commence the due diligence
process and arrive at formal agreements documenting this transaction.
 
Best regards,
 
/s/ Patrick W.M. Imeson
 
Patrick W.M. Imeson
Chairman
 
Agreed,
 
/s/ R. David Russell
 
R. David Russell, CEO
Apollo Gold Corporation




 
2

--------------------------------------------------------------------------------

 